Bleckley, Judge.
The Code (section 2822) and the contract alike declare that suicide shall make the policy void. What is suicide? The meaning of a word depends less upon a derivation than upon usase. The former indicates what, according to sound scholarship, the word ought to mean, but the latter determines more directly what it does mean. A word may be more comprehensive or less comprehensive than the term or terms from which it was derived. It may drop attributes which they included, or grasp some which they did not include. Again, many words are used, sometimes in a proper, and at other times in an improper sense, both of them well sanctioned by custom. Thus, we say that an idiot cannot make a will; and that the will of an idiot is void. In the first of these propositions, the word will includes all the .attributes requisite to validity; in the second it does not, for otherwise the so-called will could not be void. A will .in the latter sense is no will in the former. A somewhat similar diversity exists in the use of the word suicide; and hence it is almost, if not quite, an allowable expression to say, that, the suicide of A was not suicide The real question is, which is the proper, and which is the improper sense of the term? Johnson’s dictionary defines it thus: “Self-murder, the horrid crime of destroying one’s life.” Walker’s dictionary gives exactly the same definition. Webster’s dictionary defines it thus: “The act of *536designedly destroying one’s own life, committed by a person of years of discretion, and of sound mind; self-murder.” The Encyclopaedia Britannica calls suicide “The crime of self-murder.” The Encyclopaedia Americana, under the word homicide, says: “The act of suicide is considered by the law to be murder, and the person making away with himself is accordingly styled a self-murderer.” Lord Coke says, “If a man lose his memory by the rage of sickness or infirmity, and kill himself while he is not compos mentis, he is not felo de se; for, as he cannot commit murder upon another, so in that case he cannot commit murder upon himself:” 3 Inst., 54. Lord Hale says: “ Felo de se or suicide is, where a man of the age of discretion, and compos mentis, voluntarily kills himself:” Hale’s Pleas of the Crown, 411. Blackstone say's: “K felo dese, therefore, is he that deliberately puts an end to his own existence, or commits any unlawful, malicious act, the consequence of which is his own death. * * The party must be of years of discretion, and in his senses, else it is no crime:” 4 Com., 189.
What we have quoted furnishes strong evidence that suicide, proper, both in ordinary and legal language, is something more than self-sought and self-inflicted death. It is a species of crime or wickedness — something wrong; a kind of self-murder. An insane man forms the purpose of making his last will. He provides himself with proper materials for writing, and deliberately commits his testamentary scheme to paper; signs and seals it in the presence of witnesses, and has itduly attested. He has done what he desired and designed to do, and, in this sense, has acted voluntarily; but what is the result? He has a document, a so-called will, but no real will. Being without testamentary capacity, what he has executed is no more his will than it is that of the pen with which it was written. Let it be supposed that the unfortunate man is so far gone in mental derangement that he has lost the power of distinguishing right and wrong, and of electing between them in conduct. While his moral agency is thus suspended, he conceives the design that, as he has disposed of his property by *537will, he will dispose of his life by suicide. He selects a fit instrument for his purpose, and uses it fitly, just as he did in respect to the materials for writing. Though by reason of his malady he knows nothing of good and evil, he can still apply the law of cause and effect. He remembers that a loaded pistol may be discharged by pulling the trigger, and that a bullet in the brain will produce death. With a distinct purpose to kill himself, a purpose as easily formed, perhaps, in particular cases of insanity, as the intention to take food or drink, nay, in some cases it may be impossible not to form it, he fires the fatal shot and dies. ■ The result is a so-called suicide, but not a real one. The physical properties are all present, but the essential moral property is absent. The solemn writing — the signing, sealing and attestation are complete, but there is no will. It might as well be decided that the pistol murdered the man, as .that he committed “ self-murder, the horrid crime of destroying one’s life.”
In suicide, proper, there must be a moral element, and the presence of that depends upon whether the man is so far rational as to be able to discern the difference between right and wrong. If, from disease or misfortune, he is so utterly irrational as to be equally innocent with or without attempting the forbidden violence, he is not a moral agent, and his act is that of a mere animal that has lost the instinct of self-preservation. Would it be suicide for a sleeper to dream of death, to desire, in his dream, to die, and to gratify the desire by carefully, while still asleep, selecting and applying appropriate means for the destruction of life? In insanity, the reason sleeps while the body wakes ; and the reason is the man.
We are aware that there is a strong current of modern decision, both English and American, against applying any moral test whatever to cases of alleged suicide, in the law of life insurance. But we believe that the true doctrine was announced by the Supreme Court of the United States, in Life Insurance Company vs. Terry, 15 Wall., 580. See, also, 8 New York, 299; 7 Heiskell, 567; 26 La. An., 404; 55 Georgia Reports, 103; 41 Ibid., 338.
*538The law of the main question being as above indicated, the verdict of the jury was what it ought to have been under such convincing evidence as the record contains. This view controls the case, and ends it.
Judgment affirmed.